Citation Nr: 1200094	
Decision Date: 01/03/12    Archive Date: 01/13/12

DOCKET NO.  06-03 520	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to service connection for a visual disorder manifested by faulty depth perception.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

B. Morton, Counsel


INTRODUCTION

The Veteran served on active duty from March 1951 to July 1952.

This matter is before the Board of Veterans' Appeals (Board) from a May 2005 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California, which denied service connection for a visual disorder manifested by faulty depth perception.  The Veteran timely perfected an appeal of this matter.

The Veteran requested a Travel Board hearing, which was held in March 2009 where he presented as a witness before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1. The Veteran was injured in a motor vehicle accident when his face struck the steering wheel of his car during his period of active service in April 1951.

2. The Veteran currently has a visual disorder manifested by faulty depth perception.

3. The medical evidence of record contains conflicting opinions as to whether the Veteran's current depth perception impairment may be causally related to injuries sustained as a result of his in-service automobile accident.

4. Resolving the benefit of the doubt in favor of the Veteran, it is as likely as not that his current depth perception impairment is related to injuries sustained as a result of his in-service automobile accident. 


CONCLUSION OF LAW

With application of the benefit of the doubt doctrine, service connection for a visual disorder manifested by faulty depth perception is warranted.  38 U.S.C.A. §§ 1101, 1110, 5107 (West 2002 & 2010); 38 C.F.R. §§ 3.102, 3.303 (2011). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Veterans Claims Assistance Act (VCAA)

The enactment of the VCAA, codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 significantly changed the law prior to the pendency of this appeal.  VA has issued final regulations to implement these statutory changes.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA provisions include an enhanced duty to notify a claimant as to the information and evidence necessary to substantiate a claim for VA benefits, and they redefine the obligations of VA with respect to the duty to assist a claimant with a claim. 

In the instant case, the Board has rendered a decision in favor of the Veteran, finding that service connection for a visual disorder manifested by faulty depth perception is warranted, and therefore, a further discussion of the VCAA duties is unnecessary at this time. 


II.  Law & Regulations

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  To establish direct service connection for a claimed disorder, there must be: (1) medical evidence of current disability; (2) medical, or in certain circumstances, lay evidence, of in-service occurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997); Brammer v. Derwinski, 3 Vet. App. 223 (1992).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

A Veteran will receive the benefit of the doubt when an approximate balance of positive and negative evidence exists.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  Thus, when a Veteran seeks benefits and the evidence is in relative equipoise, the Veteran prevails.  Wells v. Principi, 18 Vet. App. 33, 36 (2004); Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).  A claim will be denied only if a preponderance of the evidence is against the claim.  See Alemany v. Brown, 9 Vet. App. 518, 519-20 (1996).  


III. Factual Background & Analysis

The Veteran maintains that he first began to have vision problems after a 1951 in-service automobile accident and that he never had such eye problems before service as a child.  See Veteran's October 2011 Letter.  He maintains that his faulty depth perception is causally related to the injuries sustained as a result of the in-service accident, or, alternatively, that it is secondary to his service connected diplopia (double vision).  See Veteran's October 2011 & March 2010 Statements; Hearing Transcript at 3, 11.

As discussed in the Board's prior April 2010 decision, an April 1951 newspaper article and accompanying photographs demonstrate that the Veteran was involved in an automobile accident, which resulted in a cracked nose, bruises and shock.  He received treatment at the Naval Air Station in Glenview, Illinois for approximately three days, which acquaintances of his, namely, J.E.M., C.G., and L.R.P., have corroborated in May 2009 statements.  See Hearing Transcript at 4, 14; February 2005 Response to Records Request (noting that all service records had been mailed, which did not include those from Glenview).  Based on this evidence, the Board determines that the Veteran in fact had a motor vehicle accident during service in April 1951 for which he received treatment.   

With respect to whether the Veteran currently has a visual impairment manifested by faulty depth perception, the Board notes that an August 2010 VA examination report documents that the Veteran indeed currently has faulty depth perception.  September 2005 and October 2005 VA medical reports also disclose the Veteran's account that he had a long history of diplopia with complaints of depth perception problems since the 1950s.  The Veteran has credibly maintained that he has experienced impaired depth perception for a lengthy period of time since the in-service automobile accident, and he is competent to do so.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Washington v. Nicholson, 19 Vet. App. 362, 368 (2005) (claimant is competent to provide lay evidence regarding matters that are within his personal knowledge and experience); Layno v. Brown, 6 Vet. App. 465, 469-70 (1994) (recognizing that lay testimony is "competent" if it discusses matters that the witness has actually observed or sensed and is within his "personal knowledge").  Accordingly, the Board determines that the Veteran currently has depth perception impairment.

Having concluded that the Veteran sustained an in-service automobile accident and that he currently has impaired depth perception, the only question remaining amounts to whether the current disorder may be causally related to the in-service incident.  To this end, the Board recognizes that the record contains competing competent medical opinions as to the likely cause or origin of the Veteran's current depth perception disorder.  In particular, J.A. and B.K. opined that the Veteran's depth perception impairment began early in life and therefore is not causally related to his in-service accident or his service connected diplopia.  See J.A.'s August 2011 Report; B.K.'s August 2009 Report.  In contrast, after conducting a physical examination of the Veteran, K.M. concluded that "it is at least as likely as not [that] his . . . decreased depth perception (400sec) is secondary to the forth nerve palsy and the forth [nerve] palsy is secondary to his [in-service] head injury."  See K.M.'s August 2012 VA Examination Report.  In such a circumstance, the Board must determine how much weight to afford each medical opinion.  See Cathell v. Brown, 8 Vet. App. 539, 543(1996) (noting that "[i]t is the responsibility of the B[oard] . . . to assess the credibility and weight to be given to evidence"); Guerrieri v. Brown, 4 Vet. App. 467, 471 (1993).  The Board may place greater weight on one medical professional's opinion over another, depending on factors such as the reasoning employed, medical expertise, the thoroughness and detail of the opinion, whether or not, and the extent to which, they reviewed prior clinical records or the claims file, and other evidence.  See Guerrieri, 4 Vet. App. at 470-71 ("The probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, the physician's knowledge and skill in analyzing the data, and the medical conclusion that the physician reaches"); accord Prejean v. West, 13 Vet. App. 444, 448-49 (2000).  The Board's determination in this regard must be explained in a statement providing adequate reasons and bases.  Owens v. Brown, 7 Vet. App. 429, 433 (1995) (noting that the Board may "favor the opinion of one competent medical expert over that of another when the Board gives an adequate statement of reasons and bases").     

The Board determines that the conflicting medical opinions, taken into consideration with the Veteran's credible statements as to the onset and continuing nature of his decreased depth perception symptoms, fall in relative equipoise, in which case the Veteran receives the benefit of the doubt to his advantage.  In particular, the Board notes that in J.A.'s August 2011 unfavorable report, he suggested that the Veteran's impaired depth perception originated early in his life, and therefore, that it was not causally related to the in-service accident.  Although J.A. provided some discussion about his conclusion, he did not sufficiently address the Veteran's account that his depth perception problems began only after the in-service accident (not before).  Similarly, in B.K.'s unfavorable August 2009 report, he concluded that the depth perception impairment formed during childhood without specifically addressing the Veteran's description that he experienced decreased depth perception only since the in-service accident and not prior thereto.  Because of these gaps in analysis, the Board cannot afford J.A.'s and B.K.'s unfavorable conclusions any greater probative weight than the favorable evidence of record, to include the Veteran's credible lay testimony as to the onset of his faulty depth perception and K.M.'s positive medical nexus opinion.  Accordingly, as the evidence falls in relative equipoise, the claim is allowed.    


ORDER

Service connection for a visual disorder manifested by faulty depth perception is granted, subject to the law and regulations governing the payment of monetary benefits.



____________________________________________
STEVEN L. KELLER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


